UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 GHALEB NASSAR AL BIHANI,                     )
                                              )
                     Petitioner,              )
                                              )
              v.                              )   Civil Case No. 05-1312 (RJL)
                                              )
 BARACK H. OBAMA, et aI.,                     )
                                              )
                     Respondents.             )



                                   FINAL JUDGMENT
                                                  ~
                                    (February jlS, 2009)

      For the reasons set forth in this Court's public Memorandum Order of January 28,

2009 and for the reasons set forth in this Court's Classified Memorandum Opinion of
              f'--
F ebruary ~ 2009, it is hereby

      ORDERED that Petitioner Ghaleb Nassar Al Bihani's petition for a writ of habeas

corpus is DENIED.

      SO ORDERED.